DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Panasonic Intellectual Property Management Co., Ltd. application filed with the Office on 8 January 2019.

Claims 1-8 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments filed on 3 October 2019 and 15 July 2020, are acknowledged and have been entered.

Priority
The present application is a continuation application of an International Patent Application, PCT/JP2017/010339, filed on 15 March 2017, which claims priority to an application filed in Japan, JP2016-206610, filed on 21 October 2016.  Thus, the present claims have an effective filing date of 21 October 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 8 January 2019, is in compliance with the provisions of 37 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Frenea, et al. (US 2005/0040044 A1; hereinafter, “Frenea”). 

Regarding claim 1, Frenea discloses a system of handling dielectric particles, particularly biological cells, by means of dielectrophoresis (Title; which reads upon the instantly claimed, “[a] concentration device suitable for dielectrophoresis”).  Frenea teaches the system comprises a substrate (1; “a first substrate”) as defined above together with its array (R) of electrodes (Figures 1 and 7; [0017]-[0018]; “a first pillar electrode line disposed in the flow path; and a second pillar electrode line disposed in the flow path, wherein: the first pillar electrode line and the second pillar electrode line are parallel to an X-axis direction; the first pillar electrode line and the second pillar electrode line include first pillar electrodes and second pillar electrodes; each of the first pillar electrodes includes a first vertex P1 and a second vertex P2; each of the second pillar electrode includes a first vertex Q1 and a second vertex Q2; a line segment between the first vertex P1 and the second vertex P2 which are included in each of the first pillar electrodes is parallel to the X-axis direction; a line segment between the first vertex Q1 and the second vertex Q2 which are included in each of the second pillar electrodes is parallel to a Y-axis direction; the X-axis direction is perpendicular to the Y-axis direction in a top view; a pillar electrode group is composed of: 2Application No.: 16/241,995Docket No.: 083710-2479 a left-side first pillar electrode L selected from the first pillar electrodes included in the second pillar electrode line; a right-side first pillar electrode R selected from the first pillar electrodes included in the second pillar electrode line; a second pillar electrode A selected from the second pillar electrodes included in the first pillar electrode line; and a second pillar electrode B selected from the second pillar electrodes included in the second pillar electrode line; the left-side first pillar electrode L and the right-side first pillar electrode R are adjacent to each other in a top view in such a manner that the second vertex P2 of the left-side first pillar electrode L and the first vertex P1 of the right-side first pillar electrode R face each other; a line which passes through the second vertex Q2 of the second pillar electrode A and the first vertex Q1 of the second pillar electrode B is parallel to the Y-axis direction”), a sealing gasket of silicone which surrounds the array, and a glass plate (22; “a second substrate provided so as to face the first substrate”) fitted onto the gasket in order to define a chamber (25; “a flow path formed between the first substrate and the second substrate”) that is to receive biological cells, e.g. in suspension in a medium and introduced into the chamber ([0027]).
Frenea further teaches regular array R of electrodes E1 and E2 is formed on the surface of the top insulating layer of a multilayer substrate, and is connected to two power supply pads P1 and P2 via two arrays R1 and R2 of conductor tracks C1 and C2 . The array R of electrodes E1 and E2 is designed to distribute an alternating electric field applied from the two power supply pads P1 and P2 in non-uniform manner and to define on the surface of the insulating layer local zones (L, Figure 1) that are regularly spaced apart and in which the electric field is at a minimum.  However, Frenea does not explicitly teach the particular distances as recited in instant claim 1.
However, it has been held, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).  Frenea teaches that cells and/or particles within the system are directed to the local zones (L); which is the result the present application intends with the claimed invention.

Regarding claims 2 and 4, Frenea teaches the two pads are powered with a sinusoidal alternating voltage having an amplitude of about 5 volts to 10 V peak-to-peak, and a frequency caused to vary over a range of about 10 kilohertz to 10 megahertz ([0032]), wherein the result is particle concentrations (c; Figure 1) in the local zones (L; Figure 1).

Regarding claims 5 and 6, Frenea does not explicitly teach the particular distances as recited in instant claims 5 and 6.
However, it has been held, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV A).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frenea as applied to claims 1 and 2 above, and further in view of a US Patent Application Publication to Zenhausern, et al. (US 2004/0011650 A1; hereinafter, “Zenhausern”).

Regarding claims 7 and 8, Frenea teaches and/or renders obvious the limitations of claims 1 and 2, as outlined above.
Frenea does not teach the particles are either influenza virus or norovirus.
However, Zenhausern discloses a dielectrophoresis device, wherein dielectrophoresis is utilized to manipulate particles, which include influenza virus or Norwalk (as known as, norovirus). ([0036]).
At the time of the filing of the present application, it would have been obvious, given the teachings of Zenhausern, that a dielectrophoresis device, such as that as described by Frenea, could be used to manipulate viruses, including influenza and norovirus.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Frenea only describes manipulation of particles down to a 3 micrometer diameter ([0032]); which is an order of magnitude larger than the size of particles claimed.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795  
28 April 2021